 

Case 8:13-bk-06404-CPM Doc 138 6d Filed G2/11/19 Page 1 of 3
FEB 11 2019

CLERK, US BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION

I Jed STetee Dinky wale, Ce Cav
Middle Disled oP Fed, z
Tam p 4 Diyssvsy

[BRE Caset 82/3 bK OG ¥39 CPrp
tan Coy o Maalew Chaylee 7

eee en,
nth nt

bles Reon dene Fox “el
oF A nls m Alpe Stay, W A5; in Keapley
fo

(cps poe piece key Maho
Te D Lf a a Clie x we ST fipoia
FAG Ee Seayec enn 2S MAnN EL

i eee Jw vio Lar Tioy Fee 4vlompbe s Jay
:. FKe the Cee p RI of Ae CLE| hese fi,

 

 

 

 

Credler New Penn Fiwgnen( LLC
. eee ned ar Maley Fé. S uae AS
: fot iden Being wort ied of HAs
. Pelt oy 2 Toes ST case decked
h So wy The Fin Krayley EC surl
‘ and yrecZZ x ¢

New Penn Fivsatl 4LL's
heel gp texeng Ww 17 4 Cg ai wAs Je
bound by 7. UE A ule mate oy

lof a
 

Oe i ao

Case 8:13-bk-06404-CPM Doc119 Filed 02/11/19 Page 2 of 3

AC/tsAas Weke_ di srespecthnt or
xq,

This Coax? And esl ths:

J pth Fes ‘

Ths acloy caused. ae Ay wtacrie,
And eme ona. dislees s, (OFFIOAVT 7 Fallow)

in PLease COX SACK SAn Dow-s ok

S
. 1256.06 Zo Com pens tle AY sell and
i whrtevex.The Esurt Con€idents

: Aypropriale fon This offense e

 

kesy cc nly Sb Ted

renfir Koy Wabi
/* Yor ood ie pesen AAge
TEN WIER AL tk SW)

94 Teta Ke
Sek4sd iy” Flex ayd (572%

IFI-ROF - RICO
/ .
pennifer LM TITLE F mas (con

RGR
 

Case 8:13-bk-06404-CPM Doc 119 Filed 02/11/19 Page 3of3

 

99 Tatum he
| Saeeasete FE
: (3 #240)

 

 

ws S om I Nbena. Feeler al) CourTonce
Bork
66) N Fhouda Que

e

B5GOR

Hin ebb hia died llyinpl

ae i men
JSEOS-3eagga
